Name: Council Decision 2013/497/CFSP of 10Ã October 2013 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international affairs;  criminal law;  Asia and Oceania
 Date Published: 2013-10-12

 12.10.2013 EN Official Journal of the European Union L 272/46 COUNCIL DECISION 2013/497/CFSP of 10 October 2013 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1). (2) The criteria for designation with regard to restrictions on admission into the Union and to the freezing of funds, which cover persons and entities that have assisted designated persons or entities in evading or violating the provisions of the relevant United Nations Security Council Resolutions or of Decision 2010/413/CFSP, should be adjusted in order to include persons and entities that have themselves evaded or violated those provisions. (3) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/413/CFSP is hereby amended as follows: (1) In Article 19(1), point (b) is replaced by the following: "(b) other persons not covered by Annex I that are engaged in, directly associated with, or providing support for Iran's proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons acting on their behalf or at their direction, or persons that have evaded or violated, or assisted designated persons or entities in evading or violating, the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or of this Decision, as well as other members of the IRGC and persons acting on behalf of IRGC or IRISL, and persons providing insurance or other essential services to IRGC and IRISL, or to entities owned or controlled by them or acting on their behalf, as listed in Annex II;". (2) In Article 20(1), point (b) is replaced by the following: "(b) persons and entities not covered by Annex I that are engaged in, directly associated with, or providing support for, Iran's proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, or persons and entities that have evaded or violated, or assisted designated persons or entities in evading or violating, the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or of this Decision, as well as other members and entities of IRGC and IRISL and entities owned or controlled by them or persons and entities acting on their behalf or persons and entities providing insurance or other essential services to IRGC and IRISL, or to entities owned or controlled by them or acting on their behalf, as listed in Annex II;". Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 10 October 2013. For the Council The President R. SINKEVIÃ IUS (1) Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (OJ L 195, 27.7.2010, p. 39).